Citation Nr: 0918602	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  05-35 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a chronic back 
disability.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefit sought on appeal.  

In September 2007, the Board remanded the issue of service 
connection to issue the Veteran additional notice pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), seek 
additional service and post-service medical records, and to 
obtain a VA opinion with examination regarding the etiology 
of the disability on appeal.  After review of the subsequent 
development, the Board finds that VA substantially complied 
with the September 2007 Board directives and the claim is 
ripe for adjudication upon the merits.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  As indicated by the Veteran's pre-enlistment examination 
and his own statements, he had a back disability that pre-
existed service; the service treatment record show that such 
disability increased in severity while on active duty, 
thereby raising a presumption of aggravation.

3.  The relevant evidence, to include a report of a 
separation from service examination and a VA medical opinion 
obtained in January 2009, clearly and unmistakably shows that 
the Veteran's back disability was not chronically worsened or 
aggravated during or as the result of active service.


CONCLUSION OF LAW

Service connection for a chronic back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.306 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
multiple notification letters during the pendency of this 
appeal, including a November 2007 letter sent pursuant to the 
September 2007 Board remand.  The Board finds that the 
November 2007 letter satisfied the VCAA notification 
requirements.  The Veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  The Veteran was also provided notice 
regarding the evidence and information needed to establish 
disability ratings and effective dates, as outlined in 
Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
November 2007 letter was issued pursuant to Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Appeals Management Center (AMC) cured the timing 
defect by providing complete VCAA notice together with re-
adjudication of the claim, as demonstrated by the March 2009 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  

The Veteran has not pled any prejudice caused by the timing 
error and in view of the instant Board decision denying 
service connection for a back disability, any question 
regarding a rating or effective date is moot.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  
The September 2007 Board remand directed that the AMC contact 
the National Personnel Records Center (NPRC) to obtain 
additional records and to ensure that all relevant pertinent 
medical records be obtained, naming two private care 
providers.  Review of the subsequent development shows that a 
request was made to the NPRC, and the AMC noted the receipt 
of additional service treatment records.  Regarding the 
private medical records, the Veteran was provided consent and 
authorization forms to release the medical evidence to VA.  
He completed an authorization and consent for one provider.  
This consent noted surgery by this provided on December 7, 
2005 and the Veteran appears to have sent the surgical report 
himself.  It does not appear that the AMC requested these 
records.  In light of the Veteran indicating treatment on one 
day, and the Veteran submitting records documenting treatment 
on that day, however, it appears that the Veteran has 
submitted the relevant records from this private medical 
provider and there is no need to remand in order to obtain 
these records already of file.  

The claims file also contains the report from a January 2009 
VA examination, in which the examiner provided an opinion 
regarding the question on appeal.  After review of the 
examination report and opinion, the Board finds that the 
examination report provides competent evidence, including an 
opinion supported by adequate rationale, regarding the 
question on appeal.  Thus, there is no duty to obtain another 
examination or opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, 
including postoperative scars, absent or poorly functioning 
parts or organs, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  See 38 C.F.R. § 3.306(b)(1).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

At the time of the September 2007 Board remand, the Board 
detailed the evidence then of file.  In order to provide the 
factual basis on which the Board makes its current decision, 
the Board will again summarize this evidence.  The Veteran 
has asserted that he had a pre-existing back disability that 
was aggravated during service.  He asserts that his back 
problems became "much more severe" during training and later 
in Vietnam.  He has not indicated that a specific injury 
occurred.  In his substantive appeal (VA Form 9), the Veteran 
wrote that his condition "worsened dramatically" after 
Vietnam training.

The Veteran's September 1966 pre-induction report of medical 
history included a notation of a history of recurrent back 
pain due to a slipped disc, which required traction for one 
month.  The Veteran reported that he occasionally experienced 
aching in his low back upon heavy exertion.  Additional 
service medical records also contain history that the Veteran 
had a symptomatic low back disorder (i.e., history of a 
slipped disc) prior to service.  

The service treatment records show that the Veteran was seen 
on numerous occasions during service for back symptoms and 
significant abnormal physical findings were recorded during 
that time, including painful motion of the lumbar spine, 
right sciatica, an absent ankle jerk, and loss of sensation 
in the left leg, along with the need for a hospitalization 
and being placed on a profile.

A May 1967 treatment record indicates that the Veteran was 
seen in the orthopedic clinic the previous month and "still 
complains of back pain."  He was referred back to the 
orthopedic clinic so that a decision concerning duty status 
could be made.  A separate May 1967 treatment record contains 
a diagnosis of right sciatica.  Back exercises were 
recommended at this time.  The Veteran continued to complain 
of back pain in June 1967.  He received physical therapy for 
two days and instructed to continue the exercises at home.  
The treatment note indicates that "[p]atient can do exercises 
and with fair ROM" but "claims no relief."

July 1967 treatment notes indicate that the Veteran 
complained of sciatic pain in the left hip.  At this time, 
the Veteran reported that his pre-service history included a 
slipped disc at age 15, which resulted in traction for six 
weeks, exercises for 3-4 months, and "after that paresthesial 
left leg."  The Veteran complained that his left leg felt 
weak and that his back hurt after long walks.  He also 
complained of pain when sitting up for any length of time and 
increasing sciatic pain during the past year.  Upon 
examination, the clinician noted a tender lumbosacral spine 
(minimal). Flexion of the spine caused shooting pain in the 
left hip and down that leg to his ankle.  No muscle spasm was 
noted.  Straight leg raise was normal.  Deep tendon reflexes 
were absent a left ankle jerk.  The clinician also noted 
"sensation diminished pin prick left upper leg and below knee 
to ankle."  The Veteran was diagnosed with scoliosis and disc 
disease.

One week later, the Veteran was transferred to a military 
hospital in Japan.  Upon admission, the Veteran complained of 
left hip and leg pain for the past year.  He again related a 
history of a slipped disc at age 15 after stepping off a 
curb.  The notes indicate that his low back pain existed 
prior to service, and that "[h]e recalls no precipitating 
incident for the present episode which began gradually 
sometime before he had even arrived in Vietnam."  The Veteran 
complained of increased pain in his left hip and thigh with 
stooping, bending, or sitting.  Occasionally, the pain 
radiated to the left lateral ankle but rarely to the bottom 
of his foot.  Coughing and sneezing aggravated the pain.  
Upon examination, the clinician noted that the Veteran's gait 
was excellent.  Forward bending was 90 degrees with no 
scoliosis or spasm.  Straight-leg raising was 90 degrees 
bilaterally with no pain.  There was no weakness or sensory 
changes.  His reflexes were 2+ at the knees.  There was a 
"slight but definite relative decrease" in the left ankle 
jerk.  The plantar responses were flexor, bilaterally.  
Lumbosacral X-rays were normal. The clinician opined that the 
Veteran would improve with bed rest.  The Veteran was 
released in September 1967 with the following notation:

The patient has done well and has shown no 
outward signs of pain at any time.  He states 
that prolonged sitting still hurts his back.  
However, even this has improved and he has had no 
more radiation into his foot.  The patient has 
been ambulating about the wards without 
difficulty.  The straight-leg raising remains 90 
degrees, bilaterally, with no spasm.  There still 
appears to be slight relative decrease in the 
left ankle jerk.  Because the patient has 
improved and has done so well in Japan, he is to 
be discharged to duty.  The patient will be given 
an L-2 profile with restriction that he should 
not lift heavy objects and engage in prolonged 
strenuous activity.

The attached physical profile states that the Veteran's "low 
back pain etiology [is] undetermined."

Treatment records indicate that the Veteran continued to 
complain of back pain in October 1967.  He requested and 
received a temporary L-3 profile.

Private records from Dr. A.P.H. indicate that the Veteran re- 
injured his back in September 2003 while lifting.  He was 
encouraged to continue back exercises. An MRI revealed 
"[m]ulti level degenerative change.  Moderate to severe 
central canal stenosis at L3-4 and L4-5.  More focal left-
sided stenosis at L5-S1."  Records from Porter Adventist 
Hospital indicate that the Veteran subsequently had five 
epidural steroid injections at L5-S1 between October 2003 and 
February 2005.

The Veteran submitted to an April 2005 VA examination for the 
purposes of assessing his back disability.  The claims file 
was not available for review.  The Veteran stated that he 
developed back pain prior to service and denied significant 
trauma to his back.  He complained of pain and numbness in 
his left leg that was intermittent until 1997 and daily since 
then.  He related that the numbness is in the anterior 
lateral left thigh.  The Veteran also complained of 
intermittent bilateral foot numbness when walking.  He stated 
that his low back pain radiates to both hips "fairly 
consistently."

After completing a physical examination, the examiner 
diagnosed "degenerative joint disease lumbosacral spine" 
and "left meralgia parasthetica."  The physician did not 
address the question of whether the Veteran's pre-existing 
low back disability was aggravated during active service.

Subsequent to the September 2007 Board remand, additional 
service treatment records were obtained.  A May 1965 Report 
of Medical History (prior to service) documents no relevant 
disability, but noted that the Veteran had recurrent low back 
pain.  A September 1966 report of medical examination (prior 
to service) found no back disability and did not record any 
relevant history.  An April 1967 X-ray revealed "mild rotary 
scoliosis, otherwise negative."  A July 20, 1967 document 
records that the Veteran had a "long history of low back 
pain."  

The claims file now also contains the report of examination 
and medical history completed in November 1968, in 
anticipation of his discharge from service.  No back 
disability was found and the Veteran did not mark such a 
history on the report of medical history.  In December 1968, 
the Veteran reported that there had been no change in his 
medical condition since the separation medical examination.

In addition, the claims file now contains the report of the 
January 2009 VA examination.  The examiner documented review 
of the claims file and detailed the findings from specific 
documents.  The examiner also noted review of the Board 
remand.  Review of this examination report indicates that the 
examiner completed a thorough review of the claims file.  The 
examiner also documented the Veteran's occupational history 
and current physical status.  

The Veteran reported that after service his low back and 
lower extremity symptoms lessened, but he still had left leg 
pain/numbness intermittently.  The Veteran reported that he 
took "proprietary medications on a regular basis" but did 
not require formal medical treatment.  The examiner indicated 
knowledge that the Veteran then sustained a back lift injury 
in 2003.  The examiner documented the treatment and surgical 
intervention that followed.

The examiner reported the findings from the current physical 
examination and the report from X-rays.  Diagnoses were 
multi-level congenital stenosis and status-post "multi-level 
laminectomies, fusions, and cage/screw stabilizations, 
recovered with residual pain and motion limitation."  

After completing this review and examination, as outlined, 
the examiner addressed the question presented by the Board.  
In the September 2007 Board remand, the Board found, in 
essence, that there was clear and unmistakable evidence that 
the back disability pre-existed service.  In this regard, the 
Veteran does not contest that the disability pre-existed 
service.  As explained in the analysis below, the service 
treatment evidence of back problems while on active duty 
raise a presumption of aggravation.  The examiner, therefore, 
was asked to address the question of whether the evidence was 
"undebatable" that the pre-existing low back disability was 
not aggravated during the Veteran's active service or any 
incident thereof.  The examiner was provided definitions of 
aggravation and "clear and unmistakable" evidence.  

The examiner opined that the pre-existing back disability was 
temporarily worsened (flare-ups) by the activities of 
military service but the examiner found no clinical evidence 
identifiable which substantiates that the events of active 
service resulted in permanent aggravation of the underlying 
low back condition.  In support of this determination, the 
examiner highlighted that the Veteran did not seek medical 
evaluation or attention from the time of separation from 
service (1968) until 2003 after the lift injury.  The 
examiner also noted findings from a 2003 magnetic resonance 
image (MRI) which showed signs consistent with aging.  In 
concluding his rationale, the examiner wrote:  "Had the 
veteran sustained permanent worsening of his underlying low 
back condition as the result of his military service, it is 
this examiner's opinion that the condition would have needed 
ongoing medical treatment between the 1968-2003 time 
interval."

Analysis

The Board finds that service connection for a chronic back 
disability is not warranted.

The Veteran's pre-enlistment examination includes a pre-
service history of a slipped disc that necessitated 
hospitalization and one month of traction, along with 
recurrent back pain between the pre-service injury and his 
entering active service.  This medical evidence, subsequent 
medical findings and the Veteran's own statements show a pre-
existing back disability and it is not contended otherwise.  
The Board notes that if a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service.  Paulson 
v. Brown, 7 Vet. App. 466, 468 (1995).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

The service treatment records show that the Veteran was seen 
on numerous occasions during service for back symptoms and 
abnormal physical findings were recorded during that time, 
including painful motion of the lumbar spine, right sciatica, 
an absent ankle jerk, and loss of sensation in the left leg, 
along with the need for a hospitalization and being placed on 
a profile.  Such evidence raises a presumption of aggravation 
and, under these circumstances, clear and unmistakable 
evidence is required to rebut the presumption of aggravation.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Newly obtained service treatment records reiterate that the 
Veteran was treated for his back during service.  These newly 
obtained records also, however, include separation reports of 
medical history and examination.  These records do not 
document a back disability upon separation from service. 

VA obtained an examination and medical opinion to address the 
question of in-service aggravation.  In the report of the 
January 2009 VA examination, following a review of the 
relevant medical evidence in the claims file and a thorough 
examination of the Veteran, the examiner concluded that it 
was undebatable that the Veteran's back disability was not 
aggravated during service.  The examiner provided a complete 
rationale for this opinion, noting that the increase in 
severity of the Veteran back disability during service was 
temporary and not permanent.  The examiner highlighted the 
more than 34 years between service and initial post-service 
treatment, and the post-service injury that led to the 
treatment.  For these reasons, the Board finds that this 
opinion is of substantial probative value.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The Board is 
also cognizant that the Veteran's current back disability 
diagnoses include a congenital defect.  Such defects are not 
disabilities capable of service-connection, absent evidence 
of a superimposed disease or injury.  In this case, there is 
no medical evidence or competent opinion to show that a 
superimposed injury chronically worsened the Veteran's back 
disability during service.  38 C.F.R. § 3.303(c); VAOPGCPREC 
82-90.  The only competent evidence that addresses the 
question of in-service aggravation unequivocally weighs 
against such a finding.

With respect to the Veteran's contention that he has a back 
disability that was aggravated during service, the Board 
finds that he has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion on the question of whether his underlying back 
disability was chronically worsened during service as opposed 
to having a temporary flare-up of symptoms.   Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  That is, such an 
opinion requires medical expertise and knowledge.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, while 
the Veteran is competent to report what comes to him through 
his senses, such as pain, he does not have medical expertise 
to provide an opinion regarding in-service aggravation as 
defined by the cited legal authority.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994). 

In view of the foregoing, the Board finds that the Veteran's 
back disability pre-existed service and while there is 
evidence of in-service flare-ups of symptoms, the evidence 
clearly and unmistakably shows that his back disability was 
not aggravated during service.  Therefore, service connection 
for a chronic back disability is not warranted.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).


ORDER

Service connection for a chronic back disability is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


